DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 4/4/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 10: The phrase “the plurality of legs” as recited in line 1 lacks antecedent basis.
	Re. claim 12: The phrase “the plurality of legs” as recited in line 1 lacks antecedent basis.
	Re. claims 13 and 14: The intend preamble of the claim requires “method of assembling of a magnetic core”. However, portions of the body of the claim 13 and claim 14, such as “wherein the transformer has a permissible operational temperature…”  as recited in lines 1 and 2 of claim 13 and lines 9 and 10 of claim 14 positively requires structural limitations drawn to the transformer. This inconsistency renders the scope of the claimed invention as being indefinite because the preamble is drawn to the method of assembling of a magnetic core alone. However, the body of the claim 13 and claim 14 is drawn to the combination of the method of assembling of a magnetic core and the transformer. The structural limitation of the transformer does not breath life and meaning into the claim because patentabilty is relied upon the method of assembling of a magnetic core alone and not the combination of the method of assembling of a magnetic core and the transformer. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooyabu (US PAT. 4,990,881).
	Ooyabu teaches a process of assembly of a magnetic core for a transformer, as per claim 1 and 14, comprising steps of: cutting (equivalent with punching) sheet metal blanks from a transformer sheet (a thin plate of magnetic material, col. 9, line 66-68 and col. 10, lines 12-14); stacking (equivalent with laminating) the sheet metal blanks to form magnetic core segments (col. 10, lines 15-17); placing a permanent magnet (730, as shown in Fig. 15(A)) at one of the magnetic core segments (721) to thereby magnetize the core segment by the permanent magnet (col. 4, lines 9-33 and col. 11, lines 16-23); and forming the magnetic core by placing the remaining magnetic core segments (710,722, 723) at the permanent magnet, wherein each magnetic core segment (710,721,722,723) forms one leg of the magnetic core as shown in Fig. 15A.
	Re. claim 3: The permanent magnet is a ferrite magnet (Nd, col. 1, lines 24-34).
	Re. claim 4: A first end face (A12) of a first longitudinal leg of the magnetic core (721) contacts the permanent magnet, and a second end face (an opposite to A12) of the first longitudinal leg contacts a transverse leg of the magnetic core as shown in Fig. 15A.
	Re. claim 5: A longitudinal side of a second longitudinal leg (722,723) contacts an end face of the two transverse legs (a bottom and 710).

    PNG
    media_image1.png
    337
    336
    media_image1.png
    Greyscale

	Re. claim 10: There are a plurality of transversely extending legs (710, a bottom of E-shaped core) and a plurality of longitudinally extending legs (721,722,723) as shown in Fig. 15A.
	Re. claim 11: Interfaces between adjacent legs of the magnetic core extend either transversely or longitudinally as shown in Fig. 15A.
	Re. claim 12: There are three longitudinally extending legs (721,722,723) and two transversely extending legs (710, a bottom of E-shaped core), wherein each of the longitudinally extending legs is defined by a separate core segment and each of the transversely extending legs is defined by two separate core segments.
	Re. claims 13 and 14: Since the body of the claim 13 and claim 14 is drawn to the combination of the method of assembling of a magnetic core and the transformer as set forth above in 112 2nd rejection, it is noted that the claims 13 and 14 can be drafted to recite the intended working environment.
	Re. claim 15: The permanent magnet is a ferrite magnet (SmCo5, col. 6, lines 40-41).

Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of record fails to disclose the claimed invention such as each magnetic core segment forms one leg of the magnetic core. Examiner traverses the argument. According to Fig. 15 A of Ooyabu, each magnetic core segment (710,721,722,723) forms one leg of the magnetic core. Since there are no specific structure of the magnetic core segment, Fig. 15 A of Ooyabu clearly shows a plurality of legs (such as a center leg, outer legs, col. 11, lines 18-36) of the magnetic core. The examiner asserts that the claims have been given their broadest reasonable interpretation, without reading limitations from the specification into the claims. In re Zletz, 893 F. 2d 319, 312-322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D KIM/Primary Examiner, Art Unit 3729